12/19/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                              September 6, 2017 Session

                 STATE OF TENNESSEE v. GUY LEN BIGGS

                  Appeal from the Circuit Court for Henry County
                       No. 15497 Donald E. Parish, Judge
                     ___________________________________

                           No. W2016-01781-CCA-R3-CD
                       ___________________________________


The defendant, Guy Len Biggs, pled guilty to aggravated perjury and fabrication of
evidence in violation of Tennessee Code Annotated sections 39-16-703 and 39-16-503.
For his respective crimes, the trial court imposed concurrent sentences of four and five
years in the Tennessee Department of Correction. The trial court ordered the effective
five-year sentence to run consecutively to a prior, twelve-year sentence for attempted
second degree murder. On appeal, the defendant argues the trial court abused its
discretion by ordering his present sentences to run consecutively to his prior sentence.
The defendant also vaguely challenges the length and manner of service of his sentences
for aggravated perjury and fabrication of evidence. Following our review of the briefs,
the record, and the applicable law, we affirm the defendant’s four and five-year sentences
to be served in confinement, consecutively to the twelve-year sentence for attempted
second degree murder.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which THOMAS T. WOODALL, P.J.
and NORMA MCGEE OGLE, J., joined.

Benjamin S. Dempsey, Huntingdon, Tennessee, for the appellant, Guy Len Biggs.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Assistant
Attorney General; Matthew F. Stowe, District Attorney General; and Paul Hessing,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

      In March 2015, while on trial for attempted first degree murder, the defendant, in
support of his defense at trial, perjured himself and submitted a fabricated document into
evidence detailing a false military career. Specifically, the defendant argued the State’s
theory, that he unsuccessfully shot his wife’s lover, was impossible because of his
military training and expertise. At the close of trial, the jury convicted the defendant of
the lesser-included offense of attempted second degree murder. On August 3, 2015, the
trial court sentenced the defendant to twelve years’ incarceration for his crime.

       Subsequently, on November 2, 2015, the defendant was indicted for one count of
aggravated perjury and one count of fabricating evidence to which he pled guilty on
January 7, 2016. At the sentencing hearing for these convictions, the pre-sentence report
was entered into evidence and the defendant’s daughter, Karen Biggs, testified on behalf
of her father. Ms. Biggs stated the defendant is honest and kind, but also acknowledged
the defendant lied during his trial testimony and created a false document to support the
same. Ms. Biggs couched the defendant’s behavior in the following way: “Yes, I’m sure
he has done what he had to do. He was scared and tried to help himself in any way.” No
other evidence was offered during the sentencing hearing.

       Prior to sentencing the defendant, the trial court provided the following procedural
and factual history surrounding the defendant’s present convictions:

              The [c]ourt has heard the evidence, and arguments of counsel,
       presented on the matter of sentencing. Before I impose sentence I need to,
       for purposes of the record, state some items that would allow a reviewing
       court to understand, looking at this record only, the context in which this
       crime arises.

               [The defendant] was originally charged for [a]ttempted [f]irst
       [d]egree [m]urder. That case went to trial to a jury. This [c]ourt presided at
       that trial, which did last multiple days.

              The allegations were, and the state’s theory, which the jury
       accredited, and the [c]ourt also accredited that theory, was, to the effect,
       that [the defendant], in conjunction with his wife, lured, or made
       arrangements for, the lover of [the defendant’s] wife to come to the
       [defendant and his wife’s] home for purposes of [the defendant] shooting,
       and killing, the lover.

               The plan went so far as the gentlemen (sic), who was the victim in
       the [a]ttempted [m]urder, did come to the home, and came inside the home,
       and a shot was fired. [The defendant] did not successfully hit the other
       actor, the victim in that case. [The defendant], however, was not clear, or it

                                           -2-
was unknown, whether he did, or he did not, hit him, and [the defendant]
staged a shooting of himself.

       In other words, it was the State’s theory that [the defendant] then
turned the gun on himself and shot himself, so as to make it look as though
he was the victim, and after investigation by law enforcement, and, in fact,
the other gentleman being arrested originally, law enforcement charged [the
defendant] with [a]ttempted [m]urder, and exonerated the other actor.

       [The defendant] was released on bond, set by the [g]eneral [s]essions
[j]udge, and the [g]eneral [s]essions [j]udge imposed some restrictions on
[the defendant], while he was on bond. One of those restrictions was that
[the defendant] not have contact with his then wife.

       There was a motion filed by the State to revoke the bond, which this
[c]ourt heard. This [c]ourt was convinced that [the defendant] had, in fact,
violated that bond condition, and the [c]ourt revoked [the defendant’s]
bond, that sent him to jail where he remained through the time of the trial
on the [a]ttempted [m]urder case. And, in fact, he’s (sic) remains there
now, the court eventually having sentenced him on the conviction for
[a]ttempted [s]econd [d]egree [m]urder to a term of twelve (12) years
incarcerations (sic).

        Now during the trial, the jury trial, for the first criminal case, that is
the [a]ttempted [m]urder [c]ase, [the defendant] testified that he had a
remarkable, shall we say, military record, as the Attorney General has
argued here in the [s]entencing [h]earing today, including that he had
recovered the body of his colonel, that he had been medically discharged
for wounds, which he received. He had been highly decorated, as a matter
of fact, that he was a Silver Star winner. Had it been true, it was a record of
which he would have taken great pride in.

        Not only that, [the defendant], at trial, produced, and introduced into
evidence, a fabricated document that I believe was a DD214 form, and I’m
recalling all of these things from memory, showing that [the defendant]
had, in fact, been discharged from the military with the honors that I have
just referred to.

       Before going to trial, [the defendant] represented to the [c]ourt,
through counsel, that he needed to go to his home and retrieve some items
that would be imperative that he have before his trial. The [c]ourt, in a very
                                      -3-
       unusual situation, allowed him to do that in the company of security,
       physically leave the jail, go to his home, and make a retrieval, on the
       representation that it would be substantial evidence, and he was [the] only
       one who could find it. He was the only one that knew where it was, so to
       speak.

              Where the [c]ourt cannot be absolutely sure that [the defendant]
       went there to retrieve this document, false document, that he had created, it
       is logical, none the less, that that’s what happened. So that’s the
       background, or context, in which the present case arose.

               [The defendant] testified he produced this document, because the
       [c]ourt could only see that it looked proper on it’s (sic) face at the time it
       came into evidence. As the State argues, it may have had an influence on
       this jury. That’s a matter that cannot be fully determined now, but the State
       argues that it probably did. That’s at least a reasonable argument to make.

               So now [the defendant] is before the [c]ourt, in the instance case, for
       having committed the offense of [a]ggravated [p]erjury, that is, his
       testimony which was physically given during trial, and for also the offense
       of [f]abricating [d]ocumentary [e]vidence, which means the production of
       the fake DD214, which had to take place at sometime other than his
       testimony.

                In other words, those are two (2), at least two (2), acts that took
       place at least on difference (sic) days and at different times. They are only
       connected by the fact that it was during his [a]ggravated [p]erjury
       testimony that he introduced into evidence the document that had been
       earlier fabricated, and that’s the factual context of which this situation now
       arises.

       At the close of the sentencing hearing, the trial court imposed a four-year sentence
for the aggravated perjury conviction and a five-year sentence for the fabricating
evidence conviction. The trial court ordered the sentences to run concurrently to one
another, but consecutively to the twelve-year sentence the defendant received for
attempted second degree murder. This appeal followed.

                                       ANALYSIS

       On appeal, the defendant claims the trial court erred in running the effective five-
year sentence for his present convictions consecutively to his twelve-year sentence for
                                            -4-
attempted second degree murder. The defendant also challenges the length of the
sentences imposed for his convictions of aggravated perjury and fabricating evidence,
and asserts he was eligible for alternative sentencing as to each conviction. In response,
the State generally asserts the defendant has waived his appellate arguments, but further
claims the trial court did not err in sentencing the defendant. Upon our review of the
record, we agree with the State.

       Initially, we note, the defendant has failed to include in the record on appeal the
transcript of the guilty plea hearing for his present convictions. “Generally, this [C]ourt
is precluded from addressing an issue on appeal when the record fails to include relevant
documents.” State v. Robinson, 73 S.W.3d 136, 154 (Tenn. Crim. App. 2001); see Tenn.
R. App. P. 24. Furthermore, the fact that the record is incomplete “requires us to
presume that had all of the evidence considered by the trial court been included in the
record on appeal, it would have supported the imposition of [the trial court’s sentence].”
State v. Keen, 996 S.W.2d 842, 844 (Tenn. Crim. App. 1999) (citing State v. Oody, 823
S.W.2d 554, 559 (Tenn. Crim. App. 1991) (“stating that when necessary parts of the
record are missing on appeal, this Court must presume that the trial court’s decision was
correct”). Regardless, we will address the defendant’s sentencing challenges in turn.

       Primarily, the defendant asserts it was error for the trial court to run his sentences
for aggravated perjury and fabricating evidence consecutively to his prior, twelve-year
sentence for attempted second degree murder. We, however, disagree. This Court
reviews consecutive sentences imposed by the trial court under an abuse of discretion
standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707
(Tenn. 2012); State v. Pollard, 432 S.W.3d 851, 859-60 (Tenn. 2013). The party
appealing a sentence bears the burden of establishing that the sentence was improper.
Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.

        Tennessee Code Annotated section 40-35-115 “creates several limited
classifications for the imposition of consecutive sentences.” State v. Moore, 942 S.W.2d
570, 571 (Tenn. Crim. App. 1996). A trial court “may order sentences to run
consecutively if it finds by a preponderance of the evidence that one or more of the
statutory criteria exists.” State v. Black, 924 S.W.2d 912, 917 (Tenn. Crim. App. 1995).
Pursuant to statute, consecutive sentencing is warranted when “[t]he defendant is a
dangerous offender whose behavior indicates little or no regard for human life and no
hesitation about committing a crime in which the risk to human life is high.” Tenn. Code
Ann. § 40-35-115(b)(4). In considering a defendant’s dangerous offender status, a trial
court can rely on the defendant’s prior criminal history. See State v. Crawford, No.
E2012-00001-CCA-R3-CD, 2013 WL 4459009, at *32 (Tenn. Crim. App. Aug. 19,
2013) (relying on three “prior violent felony convictions” and reciting “the facts leading
to those convictions” in finding the defendant to be a dangerous offender). In imposing
                                            -5-
consecutive sentences based upon a dangerous offender status, it is necessary that “the
terms reasonably relate to the severity of the offenses committed and are necessary in
order to protect the public from further serious criminal conduct by the defendant.” State
v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995); see also State v. Lane, 3 S.W.3d 456,
461 (Tenn.1999) (stating that the Wilkerson findings that the sentences are necessary to
protect the public and reasonably relate to the severity of the offenses apply only to
consecutive sentences involving dangerous offenders).

      Here, the trial court found the defendant was eligible for consecutive sentencing
based upon his status as a “dangerous offender.” Tenn. Code Ann. § 40-35-115(b)(4).
The record shows the trial court relied on the underlying facts of the defendant’s
attempted second degree murder conviction in making its dangerous offender
determination. See Crawford, No. E2012-00001-CCA-R3-CD, 2013 WL 4459009, at
*32. The trial court explained its reasoning, as follows:

               With respect to the issue of consecutive, or concurrent, sentencing
       the [c]ourt finds that [the defendant] is a dangerous offender whose
       behavior indicates little or no regard for human life, and whose hesitation
       about committing the crime in which the risk to human life was high is, in
       fact, present.

       ...

              Let me speak to that just a little bit at this time. The first offense, the
       [a]ttempted [m]urder offense, certainly indicates that [the defendant] is not
       only capable of, but has, in fact, engaged in behavior that was just likely to
       cause death, it was intended to cause death, and the jury found that by
       convicting him of [a]ttempted [s]econd [d]egree [m]urder. He’s a
       dangerous guy.

       As evidenced above, in finding the defendant to be a dangerous offender, the trial
court considered the facts underlying the defendant’s second degree murder conviction.
In doing so, the trial court accredited the jury’s theory that the defendant “lured” his
victim to his home in order to ambush and kill him, and after failing to do so, the
defendant attempted to stage the scene of the crime so as to appear he was the victim of
the shooting. Based upon these facts, the trial court found the defendant’s “behavior
indicate[d] little or no regard for human life” and the defendant had “no hesitation about
committing a crime in which the risk to human life is high.” Tenn. Code Ann. § 40-35-
115(b)(4). As such, the record supports the trial court’s classification of the defendant as
a dangerous offender. Tenn. Code Ann. § 40-35-115(b)(4); Crawford, No. E2012-00001-

                                             -6-
CCA-R3-CD, 2013 WL 4459009, at *32 (“The presence of a single factor is enough to
justify the imposition of consecutive sentencing.”).

        Because the defendant, as a dangerous offender, “falls within the statutory
classifications for eligibility to be considered for consecutive sentencing, the only
remaining considerations are whether (1) the sentences are necessary in order to protect
the public from further misconduct by the defendant and (2) ‘the terms are reasonably
related to the severity of the offenses.’” State v. Moore, 942 S.W.2d 570, 573-74 (Tenn.
Crim. App. 1996) (quoting State v. Wilkerson, 905 S.W.2d at 938. In considering these
factors, the trial court stated:

              The [c]ourt also finds that the circumstances surrounding the
      commission of all three (3) of these offenses are aggravated, and that
      confinement for and (sic) extended period of time is necessary to protect
      society from his unwillingness to lead a productive life, and his resort to
      criminal activity in furtherance of an anti-social lifestyle, and that the
      aggregate length of the sentences, which will be imposed reasonably relates
      to the offense of which he stand[s] convicted.

      ...

              The [c]ourt also finds that the circumstances of not only that first
      offense were aggravated, but the circumstances in this offense that’s here
      for sentencing, and that’s what counts the most, of course, they are
      aggravated, in that this took a great deal of planning. This was not a
      situation in which [the defendant] just all of a sudden made a miss-
      statement (sic) and got confused, or he, in the spur of the moment, made a
      poor judgment to tell an untruth. This took a lot of time to fabricate this
      evidence.

              The DD214, which was fabricated was a good enough fabrication
      that it got into evidence with the [c]ourt looking at it. And under the
      circumstances, it’s not necessarily an easy thing to get a fabricated
      document into evidence in a criminal trial, but the [c]ourt allowed it in.
      [The defendant] put a lot of effort into fabricating that evidence.

              It’s necessary that society be protected from somebody who has just
      intentionally set out, not only to commit [m]urder, but then to engage other
      people in the coverup, the very elaborate coverup, very elaborate scheme to
      trick a jury, and to trick a judge. It’s the very definition of anti-social.

                                         -7-
        In considering the defendant’s behavior, we agree with the trial court’s analysis
wherein it determined the consecutive sentencing imposed here “reasonably relate[s]” to
the severity of the defendant’s offenses and serves to protect the public from further
criminal conduct by the defendant. Wilkerson, 905 S.W.2d at 938; Lane, 3 S.W.3d at
461. After plotting to kill his wife’s lover, the defendant was arrested and tried. During
the trial for the attempted murder offense, the defendant implemented a calculated
scheme to defraud the trial court by creating a false military career in order to escape the
consequences of his criminal actions. Not only did the defendant perjure himself to this
effect during trial, but he also created a fabricated military document to support the same.
The trial court noted that the nature and circumstances of the defendant’s deceptive
conduct were “aggravated,” “egregious,” and “offensive, not only to the [c]ourt, but
offensive to the community.” As such, the record supports the trial court’s finding that
the defendant, a dangerous offender, engaged in actions warranting consecutive
sentencing in order to protect the public from further criminal activity of the defendant.
Additionally, the imposed consecutive sentencing reasonably related to the severity of the
defendant’s offense of intentionally trying to defraud the trial court. As such, the trial
court did not err in imposing consecutive sentencing as a result of his dangerous offender
status and the Wilkerson factors. Id. The defendant is not entitled to relief.

       Relying on its ruling as a whole, the trial court also imposed consecutive
sentencing under Rule 32 of the Tennessee Rules of Criminal Procedure “which
addresses sentencing where the defendant has prior unserved sentences and also requires
mandatory consecutive sentencing in limited instances.” Moore, 942 S.W.2d at 571.
Rule 32 provides:

               If the defendant has additional sentences not yet fully served as the
       result of convictions in the same court or in other courts of Tennessee and if
       this fact is made known to the court prior to sentencing, the court shall
       recite this fact in the judgment setting sentence, and the sentence imposed
       is deemed to be concurrent with the prior sentence or sentences, unless it
       affirmatively appears that the new sentence being imposed is to be served
       consecutively to the prior sentence or sentences. The judgment to make the
       sentences consecutive or concurrent shall explicitly relate the judge’s
       reasons and is reviewable on appeal.

Tenn. R. Crim. P. 32(c)(2)(A)(i).

       In imposing consecutive sentencing, the trial court went “on to note in ordering
consecutive sentence here that [the defendant], of course, has this earlier sentence for
[a]ttempted [m]urder that is not yet fully served.” According to the presentence report,
the defendant received a twelve-year sentence for attempted second degree murder on
                                           -8-
August 3, 2015. The defendant pled guilty to the present convictions on January 7, 2016,
and the trial court sentenced him for the same on May 11, 2016. The record, therefore,
makes clear that the twelve-year sentence for attempted second degree murder was in
effect prior to the imposition of the sentences at issue here and the trial court noted the
same in sentencing the defendant. It is apparent the trial court imposed consecutive
sentencing pursuant to Rule 32 relying on its ruling in its entirety. Accordingly,
consecutive sentencing was warranted as “the defendant ha[d] additional sentences not
yet fully served” at the time of sentencing in this case and the trial court adequately
identified its reasons for imposing consecutive sentencing in the record. Tenn. R. Crim.
P. 32.

       Under these facts and circumstances, we conclude consecutive sentencing was
warranted, and the consecutive sentencing imposed by the trial court is consistent with
the applicable sentencing principles and guidelines. The consecutive sentencing criteria
relied upon by the trial court pursuant to Tennessee Code Annotated section 40-35-115
and Rule 32 of the Tennessee Rules of Criminal Procedure are explicit in the record.
Accordingly, the trial court did not abuse its discretion in running the defendant’s
effective five-year sentence for aggravated perjury and fabricating evidence
consecutively to his prior twelve-year sentence for attempted second degree murder. We
affirm the trial court’s sentence.

         Included in the defendant’s challenge to the trial court’s imposition of consecutive
sentencing is one sentence asserting “the trial court erred in not considering [the
defendant] for alternative sentencing or minimum sentencing or even for judicial
diversion.” Procedurally, we note, the defendant’s challenge as to the length and manner
of service of his sentences fails as he has not provided any argument supporting his
assertion that the trial court erred in this regard. Tenn. R. App. P. 27(a)(7)(A) (requiring
an argument to set forth: “the contentions of the appellant with respect to the issues
presented, and the reasons therefor, including the reasons why the contentions require
appellate relief, with citations to the authorities and appropriate references to the record .
. . relied on”). As a result, these arguments are waived.

       Despite the defendant’s apparent waiver, we will briefly address the trial court’s
imposition of four and five-year terms of confinement for the defendant’s aggravated
perjury and fabrication of evidence convictions, respectively. Before imposing a
sentence upon a defendant, the trial court must first consider these factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) the evidence and
information offered by the parties on the mitigating and enhancement factors set out in
Tennessee Code Annotated sections 40-35-113 and -114; (6) any statistical information
                                            -9-
provided by the Administrative Office of the Courts as to sentencing practices for similar
offenses in Tennessee; and (7) any statement the defendant made in the defendant’s own
behalf about sentencing. See Tenn. Code Ann. § 40-35-210; State v. Taylor, 63 S.W.3d
400, 411 (Tenn. Crim. App. 2001). The trial court must also consider the potential or
lack of potential for rehabilitation or treatment of the defendant in determining the
sentence alternative or length of a term to be imposed. Tenn. Code Ann. § 40-35-103.

       When the record establishes the sentence imposed by the trial court was within the
appropriate range and reflects a “proper application of the purposes and principles of our
Sentencing Act,” this Court reviews the trial court’s sentencing decision under an abuse
of discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d
682, 707 (Tenn. 2012). The trial court must state on the record the factors it considered
and the reasons for ordering the sentence imposed. Tenn. Code Ann. § 40-35-210(e);
Bise, 380 S.W.3d at 706. The party challenging the sentence on appeal bears the burden
of establishing that the sentence was improper. Tenn. Code Ann. § 40-35-401,
Sentencing Comm’n Cmts.

       Here, the record indicates the trial court sentenced the defendant as a Range I,
standard offender for his crimes of aggravated perjury and fabricating evidence.
Aggravated perjury is a Class D felony. Tenn. Code Ann. § 39-16-703(c). The potential
sentencing range for a Range I offender convicted of a Class D felony is between two and
four years. Tenn. Code Ann. § 40-35-112(a)(4). Fabricating evidence is a Class C
felony. Tenn. Code Ann. § 39-16-503(a)(2). The potential sentencing range for a Range
I offender convicted of a Class C felony is between three and six years. Tenn. Code Ann.
§ 40-35-112(a)(3). Therefore, the sentences imposed by the trial court fell within the
appropriate sentencing ranges for the defendant’s aggravated perjury and fabricating
evidence convictions.

        Further, the record indicates the trial court properly considered the statutory
factors required under Tennessee Code Annotated section 40-35-210 prior to sentencing
the defendant. Specifically, the trial court reviewed the presentence report, the evidence
presented at the sentencing hearing, the arguments of counsel, the nature and
characteristics of the criminal conduct involved, the applicable enhancement and
mitigating factors, and the defendant’s allocution. Regarding the nature of the
defendant’s crimes, the trial court indicated the defendant’s aggravated perjury and
fabrication of evidence “took a great deal of planning,” and the defendant “put a lot of
effort into fabricating that evidence.” As noted by the trial court and the State, “[p]erjury
strikes at the very heart of the judicial system because it ‘offends the basic principles
underlying our judicial system’ as well as threatens the vitality of the system.” State v.
Perry, 882 S.W.2d 357, 360 (Tenn. Crim. App. 1994) (quoting Wilder v. Wilder, 863
S.W.2d 707, 713 (Tenn. App. 1992)). Upon consideration of the statutory criteria, the
                                           - 10 -
trial court found the defendant to be a dangerous offender with a “low” potential for
rehabilitation. Based on this finding, the trial court imposed concurrent, within-range
sentences of four years for aggravated perjury and five years for fabricating evidence to
be served in confinement. Nothing in the record indicates the length of the sentences
imposed or the trial court’s imposition of service in confinement was improper. The
defendant is not entitled to relief.

       Affording a presumption of reasonableness to the within-range sentences ordered
by the trial court, we conclude the trial court did not abuse its discretion. During the
sentencing hearing, the trial court carefully stated the sentencing factors on which it
relied on the record. In addition, when imposing consecutive sentences, the trial court
only needed to rely on one of the grounds listed in Tennessee Code Annotated section 40-
35-115(b), and it did so. The trial court found the defendant to be a dangerous offender.
See Tenn. Code An. § 40-35-115(b)(4). Because the defendant has not met his burden of
establishing his sentences were improper, we affirm the sentences imposed by the trial
court. The defendant is not entitled to relief.

                                    CONCLUSION

       Based upon the foregoing authorities and reasoning, the judgments of the trial
court are affirmed.



                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                         - 11 -